DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (Journal of Economic Entomology, 2003).
Peterson et al. disclose treating sand with catnip essential oil (pg. 1276, 2nd col., 3rd paragraph) and mixing the sand with vermiculite (pg. 1277, 1st col., 2nd paragraph).  Peterson et al. disclose that the mixture prevented termites from tunneling in the soil mixture (pg. 1280, paragraph bridging the 1st and 2nd col.).

Claims 1-4, 6-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jassan et al. (US 7,247,377).
Jassan et al. disclose an absorbent composition of matter for controlled release of essential oils comprising a carrier consisting of particles obtained from woody ring and chaff ring of a corncob and the essential oil mixed with the carrier (claim 1).  Jassan et al. further disclose adding the essential oil-containing absorbent carrier to soil and then planting seeds in the soil to grow plants (col. 8-10; Examples #9 and #10).  Jassan et al. also disclose that the essential oil is effective for the control of insect pests (col. 2, ln. 31-67).  Therefore, Jassan et al. disclose a soil blend comprising a soil medium, a porous soil additive (carrier obtained from woody ring and chaff ring of a corncob) and an insecticide dispersed within the soil medium (essential oil).
Regarding instant claim 9, it is noted that the essential oils in the corncob carrier of Jassan et al. will also be released from the carrier during watering.  Jassan et al. disclose that the essential oil is slowly released from the carrier, thus it will necessarily be released during watering.
Regarding instant claim 11, the compositions according to Jassan et al. comprising an essential oil within a porous soil additive and soil medium.  Therefore, the composition would inherently possess the same duration of activity as the instantly claimed composition.  Also, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  Insecticidal activity over two or more cultivation cycles is descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1-3, 5-9, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US 4,900,758).
Fisher discloses solid compositions comprising an insecticide combined with solid carriers, such as kaolins, calcined diatomaceous earth, clays, ground bark, cornmeal, sawdust, cellulose powder, etc., in which the active component is trapped in the pores of the solid support (col. 4, ln. 27-30 and 41-49; and col. 5, ln. 12-26).  Fisher discloses that the compositions may be used as a soil insecticide, wherein the active composition (active + solid carrier) may be mixed with the soil before, during or after planting of the plant seeds (col. 7, ln. 43-54).  Fisher et al. also discloses that the composition may further comprise additional pesticides and fertilizers (i.e., additional soil additives) (col. 6, ln. 42-48); and may include emulsions in water (i.e., aqueous carrier and an emulsifier) (col. 5, ln. 1-6 and 42-51).  Fisher further discloses that the application permits penetration of the compounds into the soil as the water is absorbed therein (col. 7, ln. 26-28).

Claims 1-4, 6-9, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al. (Phytopathology, 2000).
Oka et al. disclose combining volatile essential oils from plants with sandy soil and incubating followed by transplanting a plant in the soil (Abstract; pg. 711 “Pot experiments”).  Oka et al. disclose that the sandy soil comprises sand, soil, organic matter and clay contents (pg. 713, 2nd column, 1st paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jassan et al. (US 7,247,377).
Claim 10 is drawn to a method of providing a soil blend comprising a soil medium, a porous oil additive and an insecticide, and cultivating a growing plant within the soil blend to expose the growing plant to the insecticide at a subsurface location within the soil blend, and further comprising applying a topical insecticide to the growing plant.
The teachings of Jassan et al. are discussed above and incorporated herein by reference.
Jassan et al. do not explicitly disclose topically applying an insecticide to the growing plant at the same time as cultivating the plant within the soil blend, as instantly claimed.  However, Jassan et al. teach that the essential oil composition may be topically added to the plant to be treated, wherein topical application effectively controlled golden nematodes in alpha potato and also weeds and root-knot nematodes (col. 8, ln. 31-40; and col. 10, ln. 22-28).  
Therefore, it would have prima facie obvious for a person having ordinary skill in the art to not only mix the insecticide and carrier with soil but to topically apply the insecticide to the plants for effective control of nematodes and a variety of annual weeds.  Such would have been obvious because Jassan et al. teach both topical application and mixing with the soil for the control of nematodes as well as annual weeds.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 4,900,758).
Claim 10 is drawn to a method of providing a soil blend comprising a soil medium, a porous oil additive and an insecticide, and cultivating a growing plant within the soil blend to expose the growing plant to the insecticide at a subsurface location within the soil blend, and further comprising applying a topical insecticide to the growing plant.
The teachings of Fisher are discussed above and incorporated herein by reference.
Fisher does not explicitly disclose topically applying an insecticide to the growing plant at the same time as cultivating the plant within the soil blend, as instantly claimed.  However, Fisher teaches that the insecticidal composition may be topically added to the plant to be treated via airplane spraying techniques (col. 5, ln. 35-37; col. 6, ln. 56-65; and col. 7, ln. 14-23).  
Therefore, it would have prima facie obvious for a person having ordinary skill in the art to not only mix the insecticide and carrier with soil but to topically apply the insecticide to the plants for effective control.  Such would have been obvious because Fisher teaches both topical application and mixing with the soil for the control of insects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,147,266.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘266 and the instant claims are both drawn to a soil blend comprising a soil medium, a porous soil additive, and an insecticide dispersed within the soil medium.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616